Following the filing of the opinion of this court inUnion Trust Co. v. Marsh, 255 Mich. 362, the attorneys for the receiver filed petition for substitution of attorneys, that receiver be authorized to employ other counsel, and for order allowing compensation for services rendered as attorneys for receiver from and after November 3, 1930.
Due notice of hearing the petition was given. On the day there was no appearance except for the petitioner. The matter was set for hearing October 21, 1931, and it was heard and an order entered allowing and fixing the compensation, from which Ella B. Marsh has appealed. The appeal is destitute of merit. It is urged the services were not rendered, and that the amounts charged are excessive, exorbitant, and unreasonable. Appellant had opportunity to contest at the hearing and did not. Excuse for her failure to do so is not even attempted. At the hearing a vice-president of the receiver testified that charges were fair. A reputable attorney of. the Detroit bar gave like testimony, and one of the attorneys for receiver proved the account and claim. No counter showing was made. Clearly, the order is well supported. Union Trust Co. v. Marsh,supra.
Other matter suggested by appellant is not pertinent.
Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 700